Citation Nr: 1112949	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  08-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for prostate cancer for accrued benefit purposes only.

3.  Entitlement to service connection for throat cancer for accrued benefit purposes only.

4.  Entitlement to service connection for pancreatic cancer for accrued benefit purposes only.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1974.  He died in April 2007.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Atlanta, Georgia currently has jurisdiction over the claims.

In January 2011, the appellant appeared and testified before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran's original death certificate, dated in May 2007, identified the cause of death as metastatic pancreatic cancer.  An amended death certificate, dated October 2009, indicated that the Veteran's prior history of prostate cancer contributed to significant debility that limited treatment options for pancreatic cancer.

The appellant contends that the Veteran's prostate cancer stems from his exposure to herbicides while serving on active duty.  She first asserts that the Veteran was exposed to herbicides while serving in Thailand from July 1966 to July 1967.  She additionally asserts that, while being transported to Thailand, the Veteran set foot on Tan Son Nhut Air Base in Saigon, South Vietnam.  

Notably, prostate cancer may be presumptively service-connected when herbicide exposure is established.  38 C.F.R. § 3.309(e).  It appears that the change in the death certificate was undertaken with this in mind.

The Veteran's service treatment records (STRs) and personnel records show that he served as an Administrative Clerk at Takhli Air Force Base (AFB), Thailand.  The Board notes that VA has received information from the Department of Defense (DoD) that commercial herbicides were used at several U.S. Air Force Bases during the Vietnam Era, to include Takhli AFB.  See Veterans Benefits Adjudication (VBA) Adjudication Manual M21-1MR, Part IV, Subpart ii, 2.C.10.q.  

In general, herbicide exposure is conceded for those service members whose duties involved duties near the air base perimeter, where commercial herbicides were sprayed.  The Veteran's duties as an Administrative Clerk does not, in and of itself, establish herbicide exposure.  As such, the determination of whether the Veteran was in fact exposed to herbicides involves a direct or facts-found analysis which is conducted after special evidentiary procedures have been followed.  M21-1MR, Part IV, Subpart ii, 2.C.10.q.  This claim must be remanded for development under M21-1MR, Part IV, Subpart ii, 2.C.10.q.

With respect to an alleged presence in Vietnam, the appellant argues that VA has a duty to search for the Veteran's travel orders to Thailand which, it is argued, might substantiate that he flew through Tan Son Nhut Air Base.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a veteran who sets foot within the land borders of Vietnam during the Vietnam Era is entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides).

In this regard, it is important for the appellant to understand that the duty to assist is not unlimited in scope.  The Veteran's personnel records include a certificate signed by the Veteran, dated July 9, 1968, wherein he reported serving in Thailand from July 15, 1966 to July 23, 1967.  He denied service in Vietnam on temporary duty (TDY) or as a permanent change station (PCS) in unaccompanied status.  However, there is no Travel Voucher (DD Form 1351-2) for this tour of duty which had been provided to him for other tours of duty.  On remand, the RO should attempt to ascertain whether there are any available records pertaining to the Veteran's travel status to and from Thailand in July 1966 and July 1967, respectively.

Finally, the appellant alleges that the Veteran died, in part, due to metastatic cancer which originated from the prostate.  Notably, the Veteran's VA clinical records note that his prostate cancer first diagnosed in 2004 was suspicious for metastatic lesions to the brain and bone, but that test results were inconclusive.  See VA Hematology/Oncology note dated May 27, 2005.  It appears that complete private and VA clinical records, which include bone scan and imaging results, are not associated with the claims folder.  On remand, the RO should ensure that complete private and VA clinical records of treatment for prostate cancer have been associated with the claims folder.

Finally, the Board notes that the RO's December 2007 rating decision denied four separate claims; 1) entitlement to service connection for the cause of the Veteran's death; 2) entitlement to service connection for prostate cancer for accrued benefit purposes only; 3) entitlement to service connection for throat cancer for accrued benefit purposes only; and 4) entitlement to service connection for pancreatic cancer for accrued benefit purposes only.  

In February 2008, the appellant submitted a vaguely worded notice of disagreement which the RO construed as limiting the appeal to the cause of death claim.  The appellant testified that she also intended to appeal the accrued benefit claims.  

In light of the vague wording, the pro-se status of this claimant and the claimant-friendly VA administrative process, the Board will construe the February 2008 document as a timely filed notice of disagreement with the accrued benefit claims.  As the filing of a notice of disagreement initiates the appeal process, the Board is required to remand, rather than refer, these issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all private providers of the Veteran's treatment for prostate cancer since June 2003, to include all bone scan and imaging results.

2.  Obtain the Veteran's clinical records of VA treatment for prostate cancer since June 2003, to include all bone scan and imaging results.

3.  Conduct the appropriate development under M21-1MR, Part IV, Subpart ii, 2.C.10.q. to determine whether the Veteran's tour of duty at Takhli AFB, Thailand from July 1966 to July 1967 involved herbicide exposure.

4.  Conduct appropriate development to ascertain whether there are any available records pertaining to the Veteran's travel status to and from Thailand in July 1966 and July 1967, respectively, to include any potential Travel Voucher Forms (DD Form 1351-2).

5.  Send the Veteran a Statement of the Case on the issues of 1) entitlement to service connection for prostate cancer for accrued benefit purposes only; 2) entitlement to service connection for throat cancer for accrued benefit purposes only; and 4) entitlement to service connection for pancreatic cancer for accrued benefit purposes only.  Advise the Veteran that a timely substantive appeal will be necessary to perfect the appeal as to those issues to the Board.

6.  Thereafter, readjudicate the claim of entitlement to service connection for the cause of the Veteran's death.  If any benefit on appeal remains denied, furnish the appellant and her representative a supplemental statement of the case and afford an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

